UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4884


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRANDON MICHAEL BEESON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:14-cr-00005-JPB-JSK-2)


Submitted:   March 30, 2015                   Decided:   May 26, 2015


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Stephen D. Warner, Assistant United States
Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Michael Beeson entered a conditional plea of guilty

to     possession       of   materials     used    in      the    manufacture     of

methamphetamine, 21 U.S.C. §§ 843(a)(6), (d)(2) (2012). Beeson

reserved his right to appeal the district court’s order denying

his motion to suppress evidence seized during a traffic stop.

Beeson was sentenced to 51 months in prison.                     He now appeals,

claiming that the district court wrongly denied the suppression

motion.    We affirm.

                                          I

       On March 11, 2013, a person called 911 to report suspicious

activity at a nearby paving company.                It was 9:45 p.m., it was

dark, and the business was closed.               The caller stated that there

was a truck parked on the premises and persons with flashlights

were going back and forth from the truck.                        Officers arrived

within three minutes of being dispatched to the location.                       When

they    arrived,    a    pickup   truck    with    three    persons    inside   was

attempting to leave the property.               The officers, who observed no

suspicious    activity,       stopped     the   truck.       While    one   officer

engaged    the     driver    in   conversation,      another      officer   ran   a

license and registration check on the truck.                     As he was doing

so, he observed Beeson, a passenger, reach down several times.

Concerned that Beeson might be attempting to retrieve a weapon,

the officer approached the passenger door, opened it, and shone

                                          2
a flashlight inside.            He observed items he knew to be used in

the    manufacture    of       methamphetamine           on    the   floorboard      around

Beeson’s feet.

       Beeson was charged with conspiracy to manufacture, possess

and    distribute    methamphetamine          and       multiple     related     offenses.

He moved to suppress items seized from the vehicle, but the

district court denied the motion.                       Beeson subsequently entered

his conditional guilty plea.              He now appeals, claiming that the

stop of the vehicle violated the Fourth Amendment.

                                             II

       When   reviewing        the   denial       of    a     suppression   motion,     “we

review the district court’s factual findings for clear error and

its legal conclusions de novo.”                        United States v. Green, 740
F.3d 275, 277 (4th Cir.), cert. denied, 135 S. Ct. 207 (2014).

We construe the evidence in the light most favorable to the

Government, the prevailing party below.                          See United States v.

Black, 707 F.3d 531, 534 (4th Cir. 2013).

       A temporary detention of the occupants of an automobile,

even    for   a   limited       time   and       purpose,       constitutes      a   Fourth

Amendment seizure.         Whren v. United States, 517 U.S. 806, 809-10

(1996).       Because      a    routine      traffic          stop   is   more   like   an

investigative detention than a custodial arrest, we evaluate the

legality of a traffic stop by applying the two-prong test of



                                             3
Terry v. Ohio, 392 U.S. 1 (1968).                     United States v. Green, 740
F.3d at 279 (4th Cir. 2014).

      In Terry, the Court held that an officer may, consistent

with the Fourth Amendment, conduct a brief, investigatory stop

when the officer has a reasonable, articulable suspicion based

on his experience that criminal activity is afoot.                               Terry, 392
U.S. at 30; see Illinois v. Wardlow, 528 U.S. 119, 123 (2000).

Under    this    test,     the     police      officer’s        decision    to    stop    the

vehicle     must      be     both     “justified           at    its     inception”       and

sufficiently       “limited        both   in       scope   and    duration.”         United

States v. Digiovanni, 650 F.3d 498, 506-07 (4th Cir. 2011).

      Whether there is reasonable suspicion to justify a Terry

stop depends upon the totality of the circumstances, including

the     information        known     to   the       officer      and     any     reasonable

inferences       to   be    drawn    at     the     time    of    the    stop.       United

States v. Arvizu, 534 U.S. 266, 273-74 (2002); United States v.

Foster,    634 F.3d 243,     246   (4th      Cir.    2011).        The    reasonable

suspicion determination is a “commonsensical proposition,” and

deference is accorded police officers’ determinations based on

their    practical       experience       and      training.           United    States    v.

Foreman, 369 F.3d 776, 782 (4th Cir. 2004).                             “The ‘reasonable

suspicion’ necessary to justify [a Terry] stop ‘is dependent

upon both the content of information possessed by the police and

its degree of reliability.’”                   Navarette v. California, 134 S.

                                               4
Ct. 1683, 1687 (2014) (quoting Alabama v. White, 496 U.S. 325,

330 (1990)).

       In Navarette, the Court addressed the issue of an anonymous

tip giving rise to a Terry stop.                  Four factors were especially

significant to the Court’s determination that the stop did not

violate the Fourth Amendment:               (1) the caller claimed eyewitness

knowledge of allegedly dangerous activity, lending “significant

support to the tip’s reliability,” id. at 1689; (2) the caller

made    a    statement      about   an   event    “soon   after   perceiving      that

event,” rendering the statement “especially trustworthy,” id.;

(3) the caller used the 911 system, which “has some features

that allow for identifying and tracing callers, and thus provide

some safeguards against making false reports,” id.; and (4) the

caller’s report created reasonable suspicion of an ongoing and

dangerous        crime—in    that   case,    drunk     driving—and   was    not    “an

isolated episode of past recklessness,” id. at 1690.                       The Court

distinguished the tip in Navarette from bare-bones tips where

there       is   no   indication    that    the    tipster   actually      witnessed

potentially criminal activity and “[t]here [is] no indication

that the tip . . . was contemporaneous with the observation of

criminal activity or made under the stress of excitement caused

by a startling event.”           Id. at 1689, 1692.

       Applying these principles, and based on the totality of the

circumstances,         we   conclude     that    the   district   court    correctly

                                            5
denied Beeson’s suppression motion.                In this regard, we note

that    the   tip   came   from   an    eyewitness    who   reported    unusual

activity at a nearby paving company.               The call was placed soon

after the caller observed the suspicious activity, and officers

arrived at the scene within three minutes of being dispatched to

the area.     Additionally, the caller used the 911 system to make

the    report.      Finally,   the     reported    activity—a    vehicle   at   a

paving company after hours and people with flashlights going

back and forth from the vehicle—was suspicious.

                                             III

       We   accordingly    affirm.       We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                         6